EXECUTION VERSION
VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
January 23, 2008 by and among the undersigned shareholders (each referred to
herein as a “Shareholder” and collectively referred to herein as the
“Shareholders”) of Cogdell Spencer Inc. (“CSI”) for the benefit of MEA Holdings,
Inc. (the “Holding Company”) and the undersigned shareholders of the Holding
Company (the “Holding Company Shareholders”).
W I T N E S S E T H:
     WHEREAS, each of the Shareholders owns, or has the power to direct the
voting of, the number of Shares (as defined below) set forth opposite such
Shareholder’s name on Schedule 1 attached hereto;
     WHEREAS, the Boards of Directors of CSI, Cogdell Spencer LP, Goldenboy
Acquisition Corp., the Holding Company, Marshall Erdman & Associates, Inc.,
Marshall Erdman Development, LLC, and Cogdell Spencer LP, as the sole
shareholder of Goldenboy Acquisition Corp., have adopted and approved the
Agreement and Plan of Merger (the “Merger Agreement”) and the merger of
Goldenboy Acquisition Corp. with and into the Holding Company (the “Merger”) in
accordance with the Merger Agreement and the Wisconsin Business Corporation Law
(the “WBCL”);
     WHEREAS, pursuant to Section 3.2(k)(ix) of the Merger Agreement, the
shareholders of the Holding Company will enter into Contribution Agreements (as
defined therein), which will provide, among other things, that in the event that
Alternative Units, as defined therein, are issued, CSI shall make reasonable
efforts to obtain the Parent Stockholder Approval, as defined therein; and
     WHEREAS, subsequent to the Holding Company’s approval of the Merger
Agreement and concurrently with the execution of the Merger Agreement and as a
condition and inducement to the willingness of the Holding Company to enter into
the Merger Agreement, CSI has delivered to the Holding Company and its
shareholders this Agreement pursuant to which each Shareholder has agreed to
vote the Shares owned by such Shareholder in favor of the Parent Stockholder
Approval.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein and in the Merger Agreement, and
intending to be legally bound hereby, the Shareholders hereby agree as follows:
     1. Voting Agreement.
          (a) In the event that Alternative Units are issued pursuant to the
Contribution Agreements, each Shareholder, by this Agreement hereby agrees to
vote (or cause to be voted), at any meeting of the shareholders of CSI or in any
action taken by the shareholders of CSI without a meeting, all of such
Shareholder’s Shares in favor of the approval and adoption of the

 



--------------------------------------------------------------------------------



 



Parent Stockholder Approval. For purposes of this Agreement, “Shares” shall
mean, for each Shareholder, all shares of capital stock of CSI that such
Shareholder beneficially owns at the date of this Agreement, together with the
shares of capital stock of which the Shareholder becomes the beneficial owner
following the date of this Agreement, less any shares of capital stock of CSI
subsequently disposed of after the date of this Agreement.
     2. Termination. This Agreement shall terminate and be of no further force
or effect upon the earlier to occur of (a) the date that the Parent Stockholder
Approval is validly obtained, (b) with respect to a particular Shareholder, the
date on which such Shareholder no longer owns Shares, (c) June 30, 2010, and
(d) such other date as agreed in writing between the Shareholders and the
Shareholder Representative.
     3. Assignment. This Agreement and the rights hereunder are not assignable
or transferable by any party without the prior written consent of the other
parties; provided, however, that no such assignment shall relieve the assigning
party of its obligations hereunder if such assignee does not perform such
obligations.
     4. Consummation of the Parent Stockholder Approval. Each Shareholder,
solely in his, her or its capacity as a shareholder of CSI, shall use such
Shareholder’s reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things reasonably necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the Parent
Stockholder Approval and the other transactions contemplated by the Contribution
Agreements.
     5. Shareholders’ Representations. Each Shareholder hereby severally and not
jointly represents and warrants to the Holding Company and its shareholders in
respect of such Shareholder as follows:
          (a) Such Shareholder (i) is the record and beneficial owner of, or is
the trustee of a trust that is the record holder of, and whose beneficiaries are
the beneficial owners of, and has good and marketable title to, the number of
shares of capital stock set forth opposite such Shareholder’s name on Schedule 1
to this Agreement free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance or other adverse claim of any kind in respect of such
Shares (“Lien”), (ii) does not own, of record or beneficially, any shares of
capital stock of CSI other than the Shareholder’s Shares set forth opposite such
Shareholder’s name on Schedule 1 to this Agreement, (iii) has sole voting power
and sole power to issue instructions with respect to the matters set forth in
Section 1 hereof, sole power of disposition and sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of the
Shareholder’s Shares held by such Shareholder with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement, (iv) has all requisite legal power,
authority and right to enter into, execute and deliver this Agreement, and to
consummate the transactions contemplated hereby, without the consent or approval
of any other person, and (v) has not entered into any voting agreement or other
similar agreement with or granted any person any proxy (revocable or
irrevocable) in respect of the Shareholder’s Shares (other than this Agreement).
Signature Page to CS Voting Agreement

 



--------------------------------------------------------------------------------



 



          (b) Such Shareholder has duly executed and delivered this Agreement,
and this Agreement is the legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms
subject to bankruptcy, reorganization, insolvency and other similar laws
affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a proceeding in equity
or in an action at law). The execution and delivery by such Shareholder of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the terms hereof will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any person
under, or result in the creation of any Lien upon any of the properties or
assets of such Shareholder under, any provision of any contract to which such
Shareholder is a party or by which any properties or assets of such Shareholder
are bound.
     6. Equitable Relief. The Shareholders agree that Holding Company and the
Holding Company Shareholders would be irreparably harmed by any breach of this
Agreement on the part of any Shareholder and that Holding Company and the
Holding Company Shareholders shall be entitled to specific performance and
injunctive and other equitable relief in respect of any breach (including any
threatened or anticipated breach) of this Agreement and to enforce the
provisions hereof, and the Shareholders further agree to waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
such injunctive or other equitable relief. This provision is without prejudice
to any other rights or remedies, whether at law or in equity, that any party
hereto may have against any other party hereto for any failure to perform its
obligations under this Agreement.
     7. Further Assurances. Each Shareholder shall, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as the Holding Company or Holding
Company Shareholders may reasonably request for the purpose of effectively
carrying out the transactions contemplated by this Agreement.
     8. Capacity; No Effect. Each Shareholder is entering into this Agreement
solely in his or her capacity as a shareholder of CSI, and no covenant contained
herein shall apply to any Shareholder in his or her capacity as a director,
officer or employee of CSI or in any other capacity. Nothing contained in this
Agreement shall be deemed to apply to, or limit in any manner, any Shareholder
from fulfilling his or her obligations under applicable law, including without
limitation his or her fiduciary duties, in his or her capacity as a director,
officer or employee with respect to CSI and nothing herein will limit or affect,
or give rise to any liability to a Shareholder by virtue of any actions taken by
such Shareholder in his or her capacity as a director, officer or employee of
CSI. Nothing contained in this Agreement shall affect the terms and conditions
of the Contribution Agreements.
     9. No Additional Rights Granted. Nothing contained in this Agreement shall
be deemed to vest in the Holding Company or the Holding Company Shareholders any
direct or indirect ownership or incidence of ownership of or with respect to any
of the capital stock of CSI. All rights, ownership and economic benefits of and
relating to the capital stock of CSI shall remain and belong to the applicable
Shareholder, and the Holding Company and the Holding
Signature Page to CS Voting Agreement

 



--------------------------------------------------------------------------------



 



Company Shareholders shall have no power or authority to direct any Shareholder
in the voting of any of the capital stock of CSI or the performance by any
Shareholder of its duties or responsibilities as a shareholder of CSI, except as
otherwise provided herein. The Holding Company Shareholders are intended to be
third party beneficiaries with respect to the Shareholder’s performance of their
duties under this Agreement and the undertakings and covenants contained in this
Agreement, and the Holding Company Shareholders, enjoying the benefits thereof,
may enforce this Agreement directly against the Shareholders.
     10. Binding Effect. This Agreement is binding upon the parties hereto and
their respective heirs, successors, legal representatives and permitted assigns.
     11. Severability. The parties agree that if any provision of this Agreement
under any circumstances is deemed invalid or inoperative, then this Agreement is
construed with the invalid or inoperative provision deleted, and the rights and
obligations of the parties are construed and enforced accordingly.
     12. Governing Law. This Agreement is governed by and construed and enforced
in accordance with the laws of the State of Wisconsin without regard to
principles of conflicts of law.
     13. Counterparts. This Agreement may be executed in one or more
counterparts, all of which are considered but one and the same agreement, and
become effective when one or more such counterparts have been signed by each of
the parties and delivered to the other party. A facsimile signature of this
Agreement is effective as an original.
(Signatures appear on the following page.)
Signature Page to CS Voting Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of
the date first set forth above.
SHAREHOLDERS:             

                  BAIRD CAPITAL PARTNERS III LIMITED PARTNERSHIP    
 
  By:   Baird Capital Partners Management Company    
 
      III, L.L.C., its General Partner    
 
           
 
  By:        
 
     
 
David P. Pelisek, Director    
 
                BCP III AFFILIATES FUND LIMITED PARTNERSHIP    
 
           
 
  By:   Baird Capital Partners Management Company    
 
      III, L.L.C., its General Partner    
 
           
 
  By:        
 
     
 
David P. Pelisek, Director    
 
                BCP III SPECIAL AFFILIATES LIMITED PARTNERSHIP    
 
           
 
  By:   Baird Capital Partners Management Company    
 
      III, L.L.C., its General Partner    
 
           
 
  By:        
 
     
 
David P. Pelisek, Director    
 
                LUBAR CAPITAL, LLC    
 
           
 
  By:   Lubar Capital Management, LLC, its Manager    
 
           
 
  By:   Lubar & Co., Incorporated, its Manager    
 
           
 
  By:        
 
     
 
David J. Lubar, President    

Signature Page to CS Voting Agreement

 



--------------------------------------------------------------------------------



 



         
 
  JAMES W. COGDELL    
 
       
 
 
 
   
 
       
 
  FRANK C. SPENCER    
 
       
 
 
 
   

Signature Page to CS Voting Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1
Shareholders; Shares
James Cogdell — 2,246,5011
Frank Spencer — 388,8342
 

1   As of the date of this Agreement per filings with the Securities and
Exchange Commission.   2   As of the date of this Agreement per filings with the
Securities and Exchange Commission.

 